Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 6, 2022

                                     No. 04-21-00568-CV

             EDIFIKA INVESTMENTS, LLC d/b/a Military Village Apartments,
                                  Appellant

                                               v.

                        CHAIN & CHAIN CONSTRUCTION, LLC,
                                     Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-14175
                           Honorable Nicole Garza, Judge Presiding


                                        ORDER
Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

        On March 9, 2022, we dismissed appellant Edifika Investments, LLC d/b/a Military
Village Apartments’ appeal for want of prosecution because appellant failed to respond to our
show cause order regarding whether he paid or made arrangements to pay the district clerk’s fee
or was entitled to a free clerk’s record. On March 24, 2022, counsel for Edifika Investments
filed a motion for rehearing requesting we reinstate the appeal because he did not properly
calendar the appellate deadlines. After considering the motion and the response filed by appellee
Chain & Chain Construction, LLC, we grant Edifika Investments’ motion for rehearing,
withdraw this court’s opinion and judgment issued on March 9, 2022, and reinstate the appeal on
this court’s active docket. At this time, the clerk’s record has been filed. We therefore order
court reporters, Judy Mata and Tracy Plummer, to file their portion of the reporter’s record by
June 6, 2022.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court